In a proceeding to invalidate petitions designating Wallace H. Boyle as a candidate in the Republican Party primary election to be held on September 8, 1977, for the public office of Council Member, Town of Babylon, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 3, 1977, which dismissed the proceeding. Judgment affirmed, without costs or disbursements, on the memorandum decision of Mr. Justice McCarthy at Special Term. Gulotta, P. J., Damiani, Shapiro, Mollen and O’Connor, JJ., concur.